NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0527n.06
                            Filed: June 20, 2005

                                          No. 04-1491

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


TROY EASTERLING,                                )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )   ON APPEAL FROM THE UNITED
                                                )   STATES DISTRICT COURT FOR THE
AUTO ZONE, INC.; BRIAN CHURCH,                  )   EASTERN DISTRICT OF MICHIGAN
                                                )
       Defendants-Appellees.                    )




       Before: MOORE and COOK, Circuit Judges; GWIN, District Judge.*


       PER CURIAM.       Troy Easterling appeals the district court’s grant of summary judgment

in favor of Defendants, AutoZone and Brian Church, on his claims of race discrimination and

retaliation under 42 U.S.C. § 1981 and Michigan law. We find no error in the district court’s

decision on the appealed issues and determine that no jurisprudential purpose would be served by

a panel opinion. Accordingly, we affirm the district court for the reasons stated in that court’s

opinion.




       *
        The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 04-1491
Easterling v. Auto Zone




                          -2-
No. 04-1491
Easterling v. Auto Zone

       KAREN NELSON MOORE, Circuit Judge, concurring. I believe that Mr. Easterling did

establish a prima facie case of racial discrimination under 42 U.S.C. § 1981. However, he failed to

establish that Auto Zone’s asserted reason for his discharge was pretextual. Therefore, I concur in

the judgment of the court.




                                               -3-